                        DANA JONATHON NITZ
                        NEVADA BAR NO. 50
                2       ERICH N. STORM
                        NEVADA BAR NO. 4480
                3       SELMAN BREITMAN LLP
                        3993 Howard Hughes Parkway, Suite 200
                4       Las Vegas, NV 89169-0961
                        Telephone:   702.228.7717
                5       Facsimile:   702.228.8824
                        Email:       dnitz@selmanlaw.com
                6       Email:       estorm@selmanlaw.com
                7       Attorneys for Defendant L YFT, INC.
                8                                    UNITED STATES DISTRICT COURT

                9                                            DISTRICT OF NEVADA

               10
  Q..,        11        YOANNIA COLAS-RODRIGUEZ, an individual;                   ase No. 2:21-cv-00629-JAD-VCF
                        YUNAISY TORRES GARBEY; an individual;
               12       Y ANISLEY JIMENEZ-SANDERSON,                              UBSTITUTION OF ATTORNEYS

  s�
  � :$"
  cd <
               13                      Plaintiffs,
         f-
 -+-'
·� <
 (I) er,       14              v.
 ;... �
i:o      ;z    15       L YFT, INC., a foreign corporation; DOES I
 �2                     through X; and ROE Corporations I through

  s
 cd ;-         16       X, inclusive,
               17                      Defendants.
               18
               19
              20               The undersigned for Selman Breitman LLP hereby consents to the substitution as counsel of

              21        record for defendant Lyft, Inc. in the above entitled action in its place and stead.

              22          DA TED: April 26, 202 l                SELMAN BREITMAN LLP
              23
              24                                                  By:          Is/ Erich N. Storm
                                                                            ERICH N. STORM
              25                                                            NEVADA BAR NO. 4480
                                                                            3993 Howard Hughes Parkway, Suite 200
              26                                                            Las Vegas, NV 89169-0961
                                                                            Attorneys for Defendant LYFT, INC.
              27
              28


6007 60304 4825-99004 90 V]
IT IS SO ORDERED.


___________________________________
Cam Ferenbach
United States Magistrate Judge

        4-28-2021
Dated:_____________________________
                                 1                                   CERTIFICATE OF SERVICE
                                 2          In accordance with Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify that

                                 3   on this 26th day of April 2021, a copy of SUBSTITUTION OF ATTORNEYS was served on all

                                 4   CM/ECF registered parties by filing and serving the same using the CM/ECF filing system.

                                 5

                                 6                                                            /s/ Bonnie Kerkhoff Juarez
                                                                                           BONNIE KERKHOFF JUAREZ
                                 7                                                       An Employee of Selman Breitman LLP
                                 8

                                 9

                                10

                                11
   LLP




                                12
Selman Breitman
             ATTORNEYS AT LAW




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                                     3
 6007 60304 4825-9900-4390 .v1
